DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 ends with a comma and should end with a period.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kukimoto (JPH11-048716, with English machine translation).
Regarding claim 1, Kukimoto discloses a tire (1) having a tread portion with a shoulder land part (6) including a tread edge. The shoulder land part is provided with a narrow circumferential groove (7) which extends circumferentially and has an axially inner wall surface, an axially outer wall surface, and a groove bottom (see Fig. 3a). The axially inner wall and axially outer wall are provided with a radially inner curved portion (see the curved flask shape in Fig. 3a embodiment). As can be seen in Fig. 3a, the radially outer end of the curved portion of the axially inner wall surface is positioned radially inside the radially outer end of the curved portion of the axially outer wall surface (see annotated Fig. 3a below).

    PNG
    media_image1.png
    320
    334
    media_image1.png
    Greyscale

Regarding claim 2, the deepest point is axially outside the groove centerline.
Regarding claims 3, 4, 6, and 7, the axially inner wall and axially outer wall comprise an inner curved portion and a radially outer flat portion extending radially outwardly from the radially outer end of the radially inner curved portion (see bottom straight zigzag segment).
Regarding claim 8, the axially inner wall and axially outer wall comprise an inner curved portion and a radially outer flat portion extending radially outwardly from the radially outer end of the radially inner curved portion (see bottom straight zigzag segment). Further, the axial distance from the axially innermost point of the axially inner curved portion and the inner flat portion is smaller than the axial distance from the axially outermost point of the axially outer curved portion and the outer flat portion (see Fig 3a).
Regarding claim 16, the groove width at the top of the narrow groove is smaller than the groove width at its bottom.

Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun (US 20090133792).
Regarding claim 1, Chun discloses a tire having a tread portion (1) with a shoulder land part (1a) including a tread edge. The shoulder land part is provided with a narrow circumferential groove (4) which extends circumferentially and has an axially inner wall surface, an axially outer wall surface, and a groove bottom (see Fig. 1). The axially inner wall and axially outer wall are provided with a radially inner curved portion (see rounded bottom in Fig. 1). As can be seen in Fig. 1, the radially outer end of the curved portion of the axially inner wall surface is positioned radially inside the radially outer end of the curved portion of the axially outer wall surface (see annotated Fig. 1 below).

    PNG
    media_image2.png
    423
    491
    media_image2.png
    Greyscale

Regarding claim 2, the deepest point is axially outside the groove centerline.
Regarding claims 3, 4, 6, and 7, the axially inner wall and axially outer wall comprise an inner curved portion and a radially outer flat portion extending radially outwardly from the radially outer end of the radially inner curved portion.
Regarding claim 5, the deepest point of the groove bottom is axially outside a radially inward extension of the outer flat portion (see annotated Fig. 1 above).
Regarding claim 8, the axially inner wall and axially outer wall comprise an inner curved portion and a radially outer flat portion extending radially outwardly from the radially outer end of the radially inner curved portion. Further, the axial distance from the axially innermost point of the axially inner curved portion and the inner flat portion is smaller than the axial distance from the axially outermost point of the axially outer curved portion and the outer flat portion (see Fig 1).
Regarding claims 9-13, Chun discloses the shoulder land part as defined between a shoulder main groove and the tread edge wherein the land part is divided axially into an axially outer portion (1a) and an axially inner portion (5) by the narrow circumferential groove (see Fig. 1). The radially outer surface of the outer portion is radially inside the radially outer surface of the inner portion.
Regarding claim 14, the groove depth of the narrow circumferential groove is not more than 1.5 times the depth of the shoulder main groove (see Fig. 1).
Regarding claim 16, the groove width at the top of the narrow groove is smaller than the groove width at its bottom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto (JPH11-048716, with English machine translation) as applied to the claims above, and further in view of Takada (JP2015-150962, with English machine translation).
Regarding claims 9, 10, 12, and 13, Kukimoto discloses the shoulder land part as defined between a shoulder main groove and the tread edge wherein the land part is divided axially into an axially outer portion (6a) and an axially inner portion (6b) by the narrow circumferential groove (see Fig. 3a). Kukimoto does not disclose the radially outer surface of the axially outer portion as positioned radially inside the radially outer surface of the axially inner portion; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the axially outer portion with a lower surface position as claimed since Takada, similarly directed towards decoupling grooves, teaches offsetting the narrow rib inward in the tire radial direction of the tread surface of the shoulder land portion by an amount G to improve the function as a wear sacrificial rib and effectively suppress uneven wear of the shoulder land portion ([0052], see Fig. 9).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto (JPH11-048716, with English machine translation) in view of Takada (JP2015-150962, with English machine translation) as applied to the claim 9 above, and further in view of Radulescu (US 6488064).
Regarding claim 14, Kukimoto does not disclose the depth of the narrow groove as not more than 1.5 times the groove depth of the shoulder main groove; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the narrow groove depth as claimed since Radulescu, similarly directed towards a decoupling groove, teaches configuring the depth as preferably 90 to 110% of the main groove depth to protect the first interior rib by relieving stress (col 6, line 61-col 7, line 12).
Regarding claim 15, Kukimoto does not disclose the axial dimension relationship as claimed. In the same field of endeavor of tire decoupling grooves, Radulescu discloses shape factor and shoulder slope dimensions that provide a good indication of the ability of the shoulder configuration to protect the first interior rib (col 6, line 42-col 7, lines 12). In the working example, Radulescu teaches a shape factor SF of 0.22, a rib width C of 12.0, and a slope M of 0.2 (col 10, line 25 and Table 1). Given that M = (K-C)/(D-H) and SF = Mx(D-H)/C, one can determine a bottom of rib /top of rib axial dimension ratio (K/C) as 1.22, wherein K is approximately the distance from the outer edge the radially inner curved portion of the axially outer wall and C is the axial dimension of the radially outer surface of the axially outer portion.
SF=M*(D-H)/C  [Wingdings font/0xE8] (D-H) = SF*C/M = 0.22*12/0.2 = 13.2.
M = (K-C)/(D-H) [Wingdings font/0xE8] K = M*(D-H)+C = 0.2*(13.2)+12 = 14.64
K/C = 14.64/12 = 1.22 [Wingdings font/0xE8] K = 1.22 times C
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the axial distance as 1.0 to 1.4 as claimed since Radulescu, similarly directed towards a decoupling groove, discloses shape factor and shoulder slope dimensions that provide a good indication of the ability of the shoulder configuration to protect the first interior rib (col 6, line 42-col 7, lines 12), these dimensions yielding an approximate axial dimension of 1.22 times the outer surface width. One would have been motivated to relieve stress and protect the interior rib. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto (JPH11-048716, with English machine translation) in view of Takada (JP2015-150962, with English machine translation) as applied to the claim 9 above, and further in view of Okuno (US 20190001755).
Regarding claim 17, Kukimoto does not disclose shoulder main grooves that are straight grooves with cyclically varied wall angles as claimed; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the shoulder main grooves as straight grooves having cyclically varied walls since Okuno, similarly directed towards tire treads, teaches configuring a tread with shoulder and crown main grooves wherein the grooves have a straight upper edge and cyclically varied walls to provide a wavy bottom for the purpose of suppression damage to the groove bottom and uneven wear of the land portions ([0005-0009], see Figs).

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto (JPH11-048716, with English machine translation) in view of Takada (JP2015-150962, with English machine translation) and Okuno (US 20190001755) as applied to the claim 17 above, and further in view of Ito (US 20070151646).
Regarding claim 18, Kukimoto does not disclose axially inner portion as comprising sipes that extend from the shoulder main groove; however, Examiner notes that edge sipes are conventionally known in the tire art and it would have been obvious to person having ordinary skill in the art at the time of the invention to have configured the axially inner portion of the shoulder land with edge sipes since Ito, similarly directed towards heavy duty tire treads, teaches providing edge sipes along shoulder rib edges to reduce ground pressure of the edge portions and prevent uneven wear ([0011]).
Regarding claim 19, Kukimoto discloses crown grooves (see Figures).
Regarding claim 20, Kukimoto does not disclose crown main grooves that are straight grooves with cyclically varied wall angles as claimed; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the crown main grooves as straight grooves having cyclically varied walls since Okuno, similarly directed towards tire treads, teaches configuring a tread with shoulder and crown main grooves wherein the grooves have a straight upper edge and cyclically varied walls to provide a wavy bottom for the purpose of suppression damage to the groove bottom and uneven wear of the land portions ([0005-0009], see Figs).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20090133792) as applied to the claim 9 above, and further in view of Okuno (US 20190001755).
Regarding claim 17, Chun does not disclose shoulder main grooves that are straight grooves with cyclically varied wall angles as claimed; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the shoulder main grooves as straight grooves having cyclically varied walls since Okuno, similarly directed towards tire treads, teaches configuring a tread with shoulder and crown main grooves wherein the grooves have a straight upper edge and cyclically varied walls to provide a wavy bottom for the purpose of suppression damage to the groove bottom and uneven wear of the land portions ([0005-0009], see Figs).

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20090133792) and Okuno (US 20190001755) as applied to the claim 17 above, and further in view of Ito (US 20070151646).
Regarding claim 18, Chun does not disclose axially inner portion as comprising sipes that extend from the shoulder main groove; however, Examiner notes that edge sipes are conventionally known in the tire art and it would have been obvious to person having ordinary skill in the art at the time of the invention to have configured the axially inner portion of the shoulder land with edge sipes since Ito, similarly directed towards heavy duty tire treads, teaches providing edge sipes along shoulder rib edges to reduce ground pressure of the edge portions and prevent uneven wear ([0011]).
Regarding claim 19, Chun discloses crown grooves (see Figures).
Regarding claim 20, Chun does not disclose crown main grooves that are straight grooves with cyclically varied wall angles as claimed; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the crown main grooves as straight grooves having cyclically varied walls since Okuno, similarly directed towards tire treads, teaches configuring a tread with shoulder and crown main grooves wherein the grooves have a straight upper edge and cyclically varied walls to provide a wavy bottom for the purpose of suppression damage to the groove bottom and uneven wear of the land portions ([0005-0009], see Figs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749